 



Exhibit 10.16
AMENDED AND RESTATED PLEDGE AGREEMENT
          AMENDED AND RESTATED PLEDGE AGREEMENT effective as of November 1, 2007
(this “Pledge Agreement”) among BioScrip, Inc., a Delaware corporation (f/k/a
MIM Corporation) (together with its corporate successors and assigns,
“BioScrip”), Chronimed Inc., a Minnesota corporation (together with its
corporate successors and assigns, “Chronimed”), each of the Borrowers under the
LSA (as defined below) (the “Borrowers” and together with BioScrip and
Chronimed, each a “Grantor” and collectively, the “Grantors”), and HFG
HEALTHCO-4 LLC, a Delaware limited liability company (the “Lender”).
          The Borrowers and the Lender have entered into that certain Amended
and Restated Loan and Security Agreement, dated as of September 26, 2007 (as
amended, restated, modified or supplemented from time to time, the “LSA”;
capitalized terms used herein and not defined herein shall have the meanings
attributed thereto in the LSA).
          Each of BioScrip and Chronimed is benefiting from the transactions
described in the LSA and is a beneficiary thereof and has entered into an
Amended and Restated Guaranty (the “Guaranty”), pursuant to which it is jointly
and severally guarantying the obligations of the Borrowers under the LSA.
          Each Grantor and the Lender would like to amend and restate the Pledge
Agreement, dated as of December 29, 2006, among the Grantors (other than
Chronimed) and the Lender (the “Original Pledge Agreement”) to, among other
things, add Chronimed as a Grantor and restate the obligations being secured.
          It is a condition precedent to the effectiveness of the LSA and the
making of any financial accommodations under the LSA that the Grantors execute
and deliver a pledge agreement in the form hereof to secure the following
(collectively, the “Obligations”): (a) the payment in full of the Lender Debt
under the LSA and (b) all obligations of each Grantor at any time and from time
to time under this Pledge Agreement, including without limitation any and all
reasonable costs and expenses (including reasonable counsel fees and expenses)
paid or incurred in enforcing any rights under this Pledge Agreement.
          NOW, THEREFORE, the Grantors and the Lender hereby agree to amend and
restate the Original Pledge Agreement as follows:
          1. Pledge. As security for the payment and performance in full of the
Obligations, each Grantor hereby transfers, grants, bargains, sells, conveys,
hypothecates, pledges, sets over, endorses over, and delivers unto the Lender,
and grants to the Lender, for its own benefit, a security interest in (a) the
shares of capital stock, limited liability company interests and membership
interests listed in Schedule I annexed hereto next to such Grantor’s name (the
“Initial Pledged Equity”), any additional shares of common stock, limited
liability

1



--------------------------------------------------------------------------------



 



company interests and membership interests of the issuers listed in Schedule I
annexed hereto obtained in the future by such Grantor and any capital stock,
limited liability company interests and membership interests in any entity
acquired in the future by such Grantor (collectively, the Initial Pledged Equity
together with all such additional shares pledged in the future, the “Pledged
Equity”) and (b) subject to Section 5 below, all proceeds of the Pledged Equity,
including, without limitation, all cash, securities or other property at any
time and from time to time receivable or otherwise distributed in respect of or
in exchange for any of or all such Pledged Equity (the items referred to in
clauses (a) and (b) being collectively called the “Collateral”). Upon delivery
to the Lender, any securities now or hereafter included in the Collateral
including, without limitation, the Pledged Equity (the “Pledged Securities”)
shall be accompanied by undated stock powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Lender. Each delivery of
Pledged Securities shall be accompanied by a schedule showing a description of
the securities theretofore and then being pledged hereunder, which schedule
shall be annexed to Schedule I hereto and made a part hereof. Each schedule so
delivered shall supersede any prior schedules so delivered.
          2. Delivery of Collateral.
          (a) Each Grantor agrees to deliver or cause to be delivered to the
Lender all original certificates, instruments and other documents evidencing or
representing the Initial Pledged Equity concurrently with the execution and
delivery of this Pledge Agreement and the original certificates, instruments or
other documents evidencing or representing all other Pledged Equity within ten
days after such Grantor’s receipt thereof, in each case accompanied by duly
executed undated instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Lender.
          (b) If any Pledged Security (whether now owned or hereafter acquired)
are “uncertificated securities” within the meaning of the Uniform Commercial
Code or are otherwise not evidenced by any certificate or instrument, the
applicable Grantor shall promptly take and cause to be taken all actions
required under Articles 8 and 9 of the Uniform Commercial Code and any other
applicable law, to enable the Lender to acquire “control” (within the meaning of
such term under Section 8-106 (or its successor provision) of the Uniform
Commercial Code) of such uncertificated securities and as may be otherwise
necessary or deemed appropriate by the Lender to perfect the security interest
of the Lender therein, including, without limitation, the filing of UCC-1
financing statements in the appropriate jurisdictions.
          3. Representations, Warranties and Covenants. Each Grantor hereby
represents, warrants and covenants to and with the Lender that:
          (a) except for the security interest granted to the Lender, such
Grantor (i) is and, subject to the provisions of the LSA, will at all times
(except to the extent the obligations of such Grantor under this Pledge
Agreement are terminated solely as provided in Section 14(b) hereto) continue to
be the direct owner, beneficially and of record, of the Pledged Securities that
it is

2



--------------------------------------------------------------------------------



 



pledging hereunder, (ii) holds the Collateral that it is pledging hereunder free
and clear of all Liens, charges, encumbrances and security interests of every
kind and nature, and the Pledged Equity is subject to no options to purchase or
any similar or other rights of any person and such Grantor has not granted
“control” (within the meaning of such term under Section 8-106 (or its successor
provision) of the Uniform Commercial Code) over any portion of the Collateral to
any other person, (iii) will make no assignment, pledge, hypothecation or,
subject to the provisions of the LSA, transfer of, or create any security
interest in, the Collateral that it is pledging hereunder including, without
limitation, by virtue of becoming bound by any agreement which restricts in any
manner the rights of any present or future holder of any Pledged Equity with
respect thereto, and (iv) subject to Section 5 below, will cause any and all
Pledged Securities and other certificates, instruments or documents evidencing
or representing any of the Collateral, whether for value paid by such Grantor or
otherwise, to be forthwith deposited with the Lender and pledged or assigned
hereunder;
          (b) such Grantor (i) has the right and legal authority to pledge the
Collateral it is pledging hereunder in the manner hereby done or contemplated,
(ii) will not amend, modify or supplement any Pledged Security without the prior
written consent of the Lender, not to be unreasonably withheld, and (iii) will
defend its title or interest thereto or therein against any and all attachments,
Liens, claims, encumbrances, security interests or other impediments of any
nature, however arising, of all persons whomsoever;
          (c) no consent or approval of any governmental body or regulatory
authority or any securities exchange is necessary for the pledge effected hereby
to be valid;
          (d) by virtue of the execution and delivery by such Grantor of this
Pledge Agreement, when the certificates, instruments or other documents
representing or evidencing the Collateral are delivered to the Lender in
accordance with this Pledge Agreement and Uniform Commercial Code financing
statements in the form attached hereto as Exhibit A are filed in the appropriate
jurisdictions, the Lender will obtain a valid and perfected first Lien upon and
security interest in such Collateral as security for the repayment of the
Obligations, prior to all other Liens and encumbrances thereon and security
interests therein;
          (e) the pledge effected hereby is effective to vest in the Lender the
rights in the Collateral as set forth herein;
          (f) all of the Pledged Equity has been duly authorized and validly
issued and as at the date hereof, the Initial Pledged Equity constitutes all of
the issued and outstanding shares of capital stock, limited liability company
interests or membership interests, as applicable, of the issuers listed on
Schedule I annexed hereto; and
          (g) except for the Pledged Equity consisting of capital stock in a
corporation, the Pledged Equity is not and will not in the future be
certificated.

3



--------------------------------------------------------------------------------



 



          All representations, warranties and covenants of each Grantor
contained in this Pledge Agreement shall survive the execution, delivery and
performance of this Pledge Agreement until the termination of this Pledge
Agreement pursuant to Section 14 hereof.
          4. Registration in Nominee Name; Denominations. Upon the occurrence
and during the continuance of an Event of Default, the Lender shall have the
right (in its sole and absolute discretion with subsequent notice to the
Grantors) to transfer to or to register the Pledged Securities in its own name
or the name of its nominee. In addition, the Lender shall at all times have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Pledge Agreement.
          5. Voting Rights; Dividends; etc. (a) Unless and until an Event of
Default under the LSA shall have occurred and be continuing:
               (i) The Grantors shall be entitled to exercise any and all voting
and/or consensual rights and powers accruing to an owner of Pledged Securities
or any part thereof for any purpose not inconsistent with the terms of this
Pledge Agreement and the LSA provided that such action would not adversely
affect the rights inuring to the Lender under this Pledge Agreement or the LSA
or adversely affect the rights and remedies of the Lender under this Pledge
Agreement or the LSA or the ability of the Lender to exercise the same.
               (ii) The Lender shall execute and deliver to the Grantors, or
cause to be executed and delivered to the Grantors, all such proxies, powers of
attorney, and other instruments as the Grantors may reasonably request for the
purpose of enabling the Grantors to exercise the voting and/or consensual rights
and powers which they are entitled to exercise pursuant to subparagraph
(i) above.
               (iii) The Grantors shall be entitled to receive and retain any
and all cash dividends and distributions paid on the Pledged Securities only to
the extent that such cash dividends and distributions are permitted by, and
otherwise paid in accordance with the terms and conditions of, the LSA and
applicable laws. Any and all
                    a. noncash dividends and distributions,
                    b. stock or dividends and other distributions paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution, and
                    c. instruments, securities, other distributions in property,
return of capital, capital surplus or paid-in surplus or other distributions
made on or in respect of Pledged Securities (other than dividends permitted by
this Section 5(a)(iii)), whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock, limited liability company interests or membership interests of
the

4



--------------------------------------------------------------------------------



 



issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by the Grantors, shall not be commingled by the Grantors with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Lender and shall be forthwith
delivered to the Lender in the same form as so received (with any necessary
endorsement).
          (b) Upon the occurrence and during the continuance of an Event of
Default, all rights of the Grantors to receive any dividends, stock,
instruments, securities and other distributions which the Grantors are
authorized to receive pursuant to paragraph (a)(iii) of this Section 5 shall
cease, and all such rights shall thereupon become vested in the Lender, which
shall have the sole and exclusive right and authority to receive and retain such
dividends. All dividends and distributions which are received by the Grantors
contrary to the provisions of this Section 5(b) shall be received in trust for
the benefit of the Lender, shall be segregated from other property or funds of
the Grantors and shall be forthwith delivered to the Lender as Collateral in the
same form as so received (with any necessary endorsement). Any and all money and
other property paid over to or received by the Lender pursuant to the provisions
of this Section 5 (b) shall be retained by the Lender in an account to be
established by the Lender upon receipt of such money or other property and shall
be applied in accordance with the provisions of Section 8 hereof.
          (c) Upon the occurrence and during the continuance of an Event of
Default, all rights of the Grantors to exercise the voting and consensual rights
and pursuant to the irrevocable proxy granted herein, powers which it is
entitled to exercise pursuant to Section 5(a)(i) shall cease, and all such
rights shall thereupon become vested in the Lender, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers.
          (d) In order to permit the Lender to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant to Section 5(c)
and to receive all dividends and other distributions which it may be entitled to
receive under Section 5(a)(iii) or Section 5(b), each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Lender all
such proxies, dividend payment orders and other instruments as the Lender may
from time to time reasonably request.
     Without limiting the effect of the foregoing, each Grantor does hereby
constitute and appoint the Lender as its proxy, and the Lender shall have the
right, upon the occurrence and during the continuance of an Event of Default, to
exercise all rights, benefits, privileges and powers accruing to such Grantor,
as owner of the Pledged Securities, including, without limitation, giving or
withholding consent, calling and attending shareholders’ meetings to be held
from time to time with full power to vote and act for and in the name, place,
and stead of such Grantor and in the same manner, to the same extent, and with
the same effect that such Grantor would if personally present at such meetings,
giving to the Lender full power of substitution and

5



--------------------------------------------------------------------------------



 



revocation, which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any person (including the issuer of the
Pledged Equity or any officer or agent thereof).
THIS PROXY IS IRREVOCABLE
     Any proxy or proxies heretofore given by any Grantor to any person or
persons with respect to the Pledged Equity owned by such Grantor are hereby
revoked. This proxy shall continue in full force and effect until such time as
all Obligations are paid and satisfied in full in accordance with the terms of
the LSA.
          6. Issuance of Additional Stock. Each Grantor agrees that it will
cause each of its subsidiaries not to issue any stock, limited liability company
interests, membership interests or other securities, whether in addition to, by
stock dividend or other distribution upon, or in substitution for, the Pledged
Securities or otherwise.
          7. Remedies upon Event of Default If an Event of Default shall have
occurred and be continuing, the Lender may sell or otherwise dispose of all or
any part of the Collateral, at public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Lender shall deem appropriate. Each such purchaser at any such sale shall
hold the property sold absolutely, free from any claim or right on the part of
any Grantor, and such Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
     The Lender shall give the Grantors 10 days’ written notice (which the
Grantors agree is reasonable notice within the meaning of Section 9-611 of the
Uniform Commercial Code as in effect in New York) of the Lender’s intention to
make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Lender may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Lender may (in its
sole and absolute discretion) determine. The Lender shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Lender may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Lender until the sale price is paid by
the purchaser or purchasers thereof, but the Lender shall not incur any
liability in case

6



--------------------------------------------------------------------------------



 



any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public sale made pursuant to this Section 7, the
Lender may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
with respect to the Collateral or any part thereof offered for sale and the
Lender may make payment on account thereof by using any claim then due and
payable to the Lender from any Grantor as a credit against the purchase price,
and the Lender may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to such Grantor
therefor. For purposes hereof, a written agreement to purchase the Collateral or
any portion thereof shall be treated as a sale thereof; the Lender shall be free
to carry out such sale and purchase pursuant to such agreement, and such Grantor
shall not be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Lender shall have
entered into such an agreement all defaults under the LSA shall have been
remedied and the Obligations paid in full. The Grantors shall remain liable for
any deficiency. As an alternative to exercising the power of sale herein
conferred upon it, the Lender may proceed by a suit or suits at law or in equity
to foreclose this Pledge Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
          8. Application of Proceeds of Sale. The proceeds of any sale of
Collateral, as well as any Collateral consisting of cash, shall be applied by
the Lender promptly as follows:
     FIRST, to the payment of all reasonable costs and expenses reasonably
incurred by the Lender in connection with such sale or otherwise in connection
with this Pledge Agreement or any of the Obligations, including, but not limited
to, all court costs and the reasonable fees and expenses of the Lender and its
legal counsel, the repayment of all advances made by the Lender on behalf of the
Grantors and as specified to the Grantors and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder;
     SECOND, to the Lender to the payment in full of all Obligations (other than
those referred to above) owed to the Lender to be applied to the Lender’s
outstanding obligations under the LSA in the manner set forth therein; and
     LAST, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
          9. The Lender Appointed Attorney-in-Fact. Each Grantor hereby appoints
the Lender its attorney-in-fact for the purpose of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Lender may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, the Lender shall have

7



--------------------------------------------------------------------------------



 



the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Lender’s name or in the
name of any Grantor, to ask for, demand, sue for, collect, receive receipt and
give acquittance for any and all moneys due or to become due and under and by
virtue of any Collateral, to endorse checks, drafts, orders and other
instruments for the payment of money payable to such Grantor representing any
interest or dividend, or other distribution payable in respect of the Collateral
or any part thereof or on account thereof and to give full discharge for the
same, to settle, compromise, prosecute or defend any action, claim or proceeding
with respect thereto, and to sell, assign, endorse, pledge, transfer and make
any agreement respecting, or otherwise deal with, the same; provided, however,
that nothing herein contained shall be construed as requiring or obligating the
Lender to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Lender, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken by the Lender, or omitted to be
taken with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of such Grantor or to any claim or
action against the Lender in the absence of the gross negligence or willful
misconduct of the Lender.
          10. No Waiver. No failure on the part of the Lender to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by the Lender preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
Lender shall not be deemed to have waived any rights hereunder or under any
other agreement or instrument unless such waiver shall be in writing and signed
by the Lender.
          11. Registration, etc. Each Grantor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the Lender
desires to sell any of the Pledged Securities at a public sale, it will, at any
time and from time to time, upon the written request of the Lender, take or to
cause the issuer of such Pledged Securities to take such action and to prepare,
distribute and/or file such documents, as are required or advisable in the
opinion of counsel for the Lender to permit the public sale of such Pledged
Securities. The Grantors further agrees to indemnify, defend and hold harmless
the Lender, any member of the Lender Group and any underwriter and their
respective officers, directors, affiliates and controlling persons (within the
meaning of Section 20 of the Securities Exchange Act of 1934) from and against
all loss, liability, expenses, costs, fees and disbursements of counsel
(including, without limitation, a reasonable estimate of the cost to the Lender
of legal counsel), and claims (including the costs of investigation) which they
may incur insofar as such loss, liability, expense or claim arises out of or is
based upon any untrue statement of a material fact contained in any prospectus
(or any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any omission to state a material
fact required to be stated therein or necessary to make the statements in any
thereof not misleading, except insofar as the same arises out of any untrue
statement or omission based upon information furnished in writing to the

8



--------------------------------------------------------------------------------



 



Grantors or the issuer of such Pledged Securities by the Lender, any member of
the Lender Group or the underwriter expressly for use therein. The Lender (with
respect to such information furnished by it) shall indemnify, defend and hold
harmless each Grantor or the issuer of such Pledged Securities and their
respective officers, directors, affiliates and controlling persons (within the
meaning of Section 20 of the Securities Exchange Act of 1934) upon the same
terms as are applicable to such Grantor pursuant hereto. The Grantors further
agrees to use its best efforts to qualify, file or register, or cause the issuer
of such Pledged Securities to qualify, file or register, any of the Pledged
Securities under the Blue Sky or other securities laws of such states as may be
requested by the Lender and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. The Grantors will bear all costs
and expenses of carrying out its obligations under this Section 11. Each Grantor
acknowledges that there is no adequate remedy at law for failure by it to comply
with the provisions of this Section 11 and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section 11 may be specifically enforced. The Lender agrees to
utilize only the services of underwriters and brokers unaffiliated with any
member of the Lender Group, and no remuneration shall be paid to any member of
the Lender Group, in effecting the public sale of the Pledged Securities.
          12. Security Interest Absolute. All rights of the Lender hereunder,
the grant of a security interest in the Collateral and all obligations of each
Grantor hereunder, shall be absolute and unconditional irrespective of (i) any
lack of validity or enforceability of the LSA, the Guaranty, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (ii) any change in time, manner or place of payment of,
or in any other term of, all or any of the Obligations, or any other amendment
or waiver of or any consent to any departure from the LSA, the Guaranty, or any
other agreement or instrument, (iii) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guarantee, for all or any of the Obligations or (iv) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, such Grantor in respect of the Obligations or in respect of this
Pledge Agreement.
          13. Lender’s Fees and Expenses. The Grantors shall be obligated to,
upon demand, pay to the Lender the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its respective counsel and of any
experts or agents which the Lender may incur in connection with (i) the
administration of this Pledge Agreement, (ii) the custody or preservation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of the Lender hereunder
or (iv) the failure by either Grantor to perform or observe any of the
provisions hereof. In addition, the Grantors agree to indemnify and hold the
Lender harmless from and against any and all liability incurred by the Lender
hereunder or in connection herewith, unless such liability shall be due to the
gross negligence or willful misconduct of the Lender, as the case may be. Any
such amounts payable as provided hereunder or thereunder shall be additional
Obligations secured hereby.

9



--------------------------------------------------------------------------------



 



          14. Termination. (a) This Pledge Agreement shall terminate when
(i) all of the Obligations have been fully paid in immediately available funds
and (ii) the Lender has no further commitment to make any advances under the
LSA, at which time the Lender shall reassign and deliver to the Grantors, or to
such person or persons as the Grantors shall designate, against receipt, such of
the Collateral (if any) as shall not have been sold or otherwise still be held
by it hereunder, together with appropriate instruments of reassignment and
release, including delivery of Uniform Commercial Code termination statements
and similar documents reasonably requested by the Grantors; provided, however,
that all indemnities of the Grantors contained in this Pledge Agreement shall
survive, and remain operative and in full force and effect regardless of, the
termination of this Pledge Agreement. Any such reassignment shall be without
recourse to or warranty by the Lender and at the expense of the Grantors.
               (b) In the event that (i) (1) a Removal of a Grantor occurs in
accordance with the terms of the LSA or (2) the Guaranty of a Grantor is
terminated (in accordance with the terms of such Guaranty and the other
Documents) and (ii) such Grantor shall no longer have any liability with respect
to the Obligations (either directly or as a guarantor thereof), then this Pledge
Agreement shall terminate with respect to such Grantor in accordance with the
terms of Section 14(a) hereto.
          15. Notices. All communications and notices hereunder shall be in
writing and given as provided in the LSA.
          16. Further Assurances. Each Grantor agrees to do such further acts
and things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Lender may at any time reasonably request in
connection with the administration and enforcement of this Pledge Agreement or
with respect to the Collateral or any part thereof or in order better to assure
and confirm unto the Lender their rights and remedies hereunder.
          17. Binding Agreement; Assignments. This Pledge Agreement, and the
terms, covenants and conditions hereof, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Grantors shall not be permitted to assign this Pledge Agreement
or any interest herein or in the Collateral, or any part thereof, or otherwise
pledge, encumber or grant any option with respect to the Collateral, or any part
thereof, or any cash or property held by the Lender as Collateral under this
Pledge Agreement.
          18. GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAWS PRINCIPLES THEREOF.

10



--------------------------------------------------------------------------------



 



          19. Severability. In case any one or more of the provisions contained
in this Pledge Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired.
          20. Counterparts. This Pledge Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. This Pledge Agreement shall
be effective when a counterpart which bears the signature of the Grantors shall
have been delivered to the Lender.
          21. Section Headings. Section headings used herein are for convenience
only and are not to affect the construction of, or be taken into consideration
in interpreting, this Pledge Agreement.
[Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge
Agreement as of the day and year first above written.

          GRANTORS:  BIOSCRIP PBM SERVICES, LLC
      By:           Name:           Title:           BIOSCRIP, INC.
      By:           Name:           Title:           BIOSCRIP PHARMACY SERVICES,
INC.
      By:           Name:           Title:           BIOSCRIP INFUSION SERVICES,
INC.
      By:           Name:           Title:           BIOSCRIP PHARMACY (NY),
INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            BIOSCRIP PHARMACY, INC.
      By:           Name:           Title:           NATURAL LIVING, INC.
      By:           Name:           Title:           BIOSCRIP INFUSION SERVICES,
LLC
      By:           Name:           Title:           CHRONIMED INC.
      By:           Name:           Title:           LENDER:  HFG HEALTHCO-4,
LLC
      By:   HFG Healthco-4, Inc., a member                     By:          
Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to Pledge Agreement

                                                                             
Percentage of                             Number of   Outstanding Grantor  
Equity Issuer   Class of Equity   Certificate No(s).   Par Value  
Shares/Interests   Shares/Interests
BioScrip, Inc.
  BioScrip Infusion Services, Inc. (f/k/a Intravenous Therapy Services, Inc.)  
Common Shares     2     $ 0.00       1,000       100 %
 
                                       
BioScrip, Inc.
  BioScrip Pharmacy Services, Inc.   Common Shares     2     $ 0.00       204  
    100 %
 
                                       
BioScrip, Inc.
  MIM IPA, Inc.   Common Shares     2     $ 0.01       1,000       100 %
 
                                       
BioScrip, Inc.
  MIM Investment
Corporation   Common Shares     2     $ 0.01       1,000       100 %
 
                                        BioScrip, Inc.   BioScrip PBM
Services, LLC   limited liability
company interests   uncertificated interest     100 %
 
                                       
BioScrip, Inc.
  BioScrip Pharmacy (NY), Inc. (f/k/a Vitality Home Infusion Services, Inc.)  
Common Shares     8     $ 0.00       100       100 %
 
                                       
BioScrip, Inc.
  Chronimed Inc.   Common Shares     1     $ 0.01       100       100 %
 
                                       
BioScrip, Inc. (f/k/a MIM Corporation)
  MIM Health Plans of Puerto Rico, Inc.   Common Shares     1     $ 100.00      
100       50 %
 
                                       
BioScrip PBM
Services, LLC
(f/k/a Scrip
Solutions, LLC)
  Natural Living, Inc.   Common Shares     2     $ 0.00       100       100 %
 
                                        BioScrip PBM
Services, LLC   BioScrip Infusion
Services, LLC   limited liability
company interests   uncertificated interest     100 %
 
                                        BioScrip Infusion
Services, LLC   New York ADIMA, LLC   limited liability
company interests   uncertificated interest     100 %
 
                                       

 



--------------------------------------------------------------------------------



 



                                                                             
Percentage of                             Number of   Outstanding Grantor  
Equity Issuer   Class of Equity   Certificate No(s).   Par Value  
Shares/Interests   Shares/Interests BioScrip Infusion
Services, LLC   BioScrip Infusion
Management, LLC   limited liability
company interests   uncertificated interest     100 %
 
                                       
Chronimed Inc.
  Los Feliz Inc.                                 100 %
 
                                       
Chronimed Inc.
  BioScrip Pharmacy, Inc. (f/k/a Chronimed Holdings Inc.)   Common Shares     01
    $ .01       1,000       100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
UCC Financing Statements

 